DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No(s). 11,151,523, 11,151,522, and 11,157,884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The present invention is directed to A method that can include receiving, at a transaction system being situated along a proxy communication channel extending from a point-of-sale terminal of a first entity to a mobile wallet provider, an encrypted transaction code. The encrypted transaction code can be generated and sent to the point-of-sale terminal by a mobile device that runs a mobile application associated with the mobile wallet provider. The mobile device receives from a point-of-sale terminal an identifier of the first entity, a transaction amount of a transaction, and a transaction identifier for the transaction, receives an authorization from a user of the mobile device for the transaction while the user is at the point-of-sale terminal, and 
The closest prior art of record:
Dwyre et al. (US 2013/0179352 A1) discloses a system comprising: 
one or more processors (FIG. 1); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors (FIG. 1) and perform: 
receiving...from a point-of-sale terminal of a first entity to a mobile wallet provider, an encrypted transaction code ([0048] - Each offline transaction code may be generated by encrypting ... and [0054] - The mobile device 220-a may provide the generated offline transaction code C.sub.0 to the point of sale device 225-a in connection with the offline transaction), wherein the encrypted transaction code is generated and sent to the point-of-sale terminal by a mobile device that runs a mobile application associated with the mobile wallet provider ([0028]-[0029] – mobile-device side wallet and [0048] - Each offline transaction code may be generated by encrypting ... and [0054] - The mobile device 220-a may provide the generated offline transaction code C.sub.0 to the point of sale device 225-a in connection with the offline transaction), wherein the mobile device receives from a point-of-sale terminal an identifier of the first entity ([0053] – identity of the merchant), a transaction amount of a transaction ([0053] – amount of the requested transaction), and receives an authorization from a user of the mobile device for the transaction while the user is at the point-of-sale terminal, (FIG. 3 – Transaction Code and [0049] -  Thus, instead of relying solely on transaction codes generated on the fly by the payment authority 120-a, the mobile device 220 may generate its own transaction codes to authorize payment to the merchant when the mobile device 220 is disconnected from the payment authority 120-a); and determines that the mobile device is unable to communicate with the mobile wallet provider (FIG. 3 – Connectivity Lost), and wherein the encrypted transaction code comprises a preauthorization from the user to pay the first entity for the transaction amount from a first account of the user maintained by a first financial institution (FIG. 3 – Transaction Code and [0049] -  Thus, instead of relying solely on transaction codes generated on the fly by the payment authority 120-a, the mobile device 220 may generate its own transaction codes to authorize payment to the merchant when the mobile device 220 is disconnected from the payment authority 120-a); 
sending ... to the mobile wallet provider, to cause the mobile wallet provider to decrypt the encrypted transaction code and verify the preauthorization from the user ([0062] - In certain examples, the offline transaction code may be generated by encrypting at least the current time code using the stored offline transaction code key and an encryption function known to both the mobile device 220-b and the payment authority server (i.e., As constructed a encryption function would aid in encryption and further decryption));
... to cause the point-of-sale terminal to receive a notification in real-time while the user remains at the point-of-sale terminal ([0086] - ... an indication may be received from the point of sale device that the payment authority has approved the transaction based on the generated offline transaction code.).
However, Dwyer does not teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and 11, more specifically: 
...receiving, at a transaction system being situated along a proxy communication channel extending from a point-of-sale terminal of a first entity to a mobile wallet provider,
...
sending the encrypted transaction code through the proxy communication channel to the mobile wallet provider, to cause the mobile wallet provider to decrypt the encrypted transaction code and verify the preauthorization from the user; 
receiving, from the first financial institution, a request comprising the identifier of the first entity; 
determining an account identifier of a second account of the first entity maintained by a second financial institution based on the identifier of the first entity; 
sending the account identifier of the second account to the first financial institution;
receiving, from the first financial institution, payment information regarding a payment to be made to the second account from the first account for the transaction; and 
sending the payment information to the second financial institution, to cause the point-of-sale terminal to receive a notification in real-time while the user remains at the point-of-sale terminal. 
Therefore Claims 1-20 are allowed.
The examiner notes the features emphasized above in combination with the other steps/elements found in Claim 1 and similarly Claim 11, make the claim novel and obvious over the prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627